Case 0:18-cv-62593-DPG Document 191 Entered on FLSD Docket 07/22/2019 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                       Case Number: 18-CV-62593-GAYLES/SELTZER

  FEDERAL TRADE COMMISSION,

         Plaintiff,
  v.

  SIMPLE HEALTH PLANS, et al.,

        Defendants.
  ____________________________________/

                SCHEDULING ORDER SETTING CIVIL TRIAL DATE AND
                 PRETRIAL SCHEDULE, REQUIRING MEDIATION, AND
               REFERRING CERTAIN MOTIONS TO MAGISTRATE JUDGE
         THIS CAUSE is set for trial during the Court’s two-week trial calendar beginning on

  Tuesday, October 13, 2020. The Calendar Call will be held at 9:30 a.m. on Thursday,

  October 08, 2020. A Status Conference will be held at 10:00 a.m. on Wednesday, July 08,

  2020. The parties shall adhere to the following schedule:

   1.   Joinder of any additional parties and filing of motions to amend the complaint
                                                                                           9/30/2019
        by

   2.   Written lists containing the names and addresses of all witnesses intended to
                                                                                            4/1/2020
        be called at trial by

   3.   Plaintiff(s) shall disclose experts, expert witness summaries, and reports as
                                                                                           12/6/2019
        required by Fed. R. Civ. P. 26(a)(2) by

   4.   Defendant(s) shall disclose experts, expert witness summaries, and reports as
                                                                                           12/6/2019
        required by Fed. R. Civ. P. 26(a)(2) by

   5.   Exchange of rebuttal expert witness summaries and reports as required by
                                                                                           1/31/2020
        Fed. R. Civ. P. 26(a)(2) by

   6.   Parties shall select a mediator pursuant to Local Rule 16.2 and shall schedule a
                                                                                           1/31/2020
        time, date, and place for mediation by

   7.   Fact discovery shall be completed by                                                5/1/2020

   8.   Expert discovery shall be completed by                                              5/1/2020
Case 0:18-cv-62593-DPG Document 191 Entered on FLSD Docket 07/22/2019 Page 2 of 3



   9.    Dispositive motions, including those regarding summary judgment and
                                                                                            6/19/2020
         Daubert, shall be filed by

   10.   Mediation shall be completed by                                                    5/15/2020

   11.   All pretrial motions and memoranda of law, including motions in limine,
                                                                                             8/5/2020
         shall be filed by

   12.   Joint pretrial stipulation, proposed joint jury instructions, proposed joint
         verdict form, and/or proposed findings of fact and conclusions of law shall be     9/18/2020
         filed by

   13.   Electronic versions of documentary exhibits and Certificates of Compliance
                                                                                           10/10/2020
         re Admitted Evidence shall be filed on CM/ECF by

         Motions. Every motion filed in this case shall be accompanied by one proposed original

  order granting the motion. Each party shall be limited to filing one (1) motion in limine. Unless

  otherwise specified by the Court, every motion shall be double-spaced in Times New Roman 12

  point typeface. Multiple Plaintiffs or Defendants shall file joint motions with co-parties unless

  there are clear conflicts of position.

         Referral to Magistrate Judge. Pursuant to 28 U.S.C. § 636, all discovery matters are

  referred to Magistrate Judge Barry S. Seltzer to take all appropriate action. Furthermore, pursuant

  to 28 U.S.C. § 636(c)(1), the parties may consent to trial and final disposition by Magistrate Judge

  Seltzer.

         Discovery. The parties may stipulate to extend the time to answer interrogatories, produce

  documents, and answer requests for admissions. The parties shall not file with the Court notices

  or motions memorializing any such stipulation unless the stipulation interferes with the deadlines

  set forth above. Stipulations that would so interfere may be made only with the Court’s approval.

  See FED. R. CIV. P. 29. In addition to the documents enumerated in Local Rule 26.1(b), the parties

  shall not file notices of deposition with the Court. Strict compliance with the Local Rules is

  expected, particularly with regard to motion practice. See S.D. FLA. L.R. 7.1.


                                                   2
Case 0:18-cv-62593-DPG Document 191 Entered on FLSD Docket 07/22/2019 Page 3 of 3



         Discovery Disputes. Magistrate Judge Seltzer holds a regular discovery calendar. No

  written discovery motions, including motions to compel, for protective order, or related

  motions for sanctions shall be filed unless the Magistrate Judge so directs at his discovery

  calendar. The parties shall contact Magistrate Judge Seltzer’s chambers directly to resolve any

  discovery disputes.

         DONE AND ORDERED in Chambers at Miami, Florida, this Monday, July 22, 2019.




                                             ________________________________
                                             DARRIN P. GAYLES
                                             UNITED STATES DISTRICT JUDGE


  cc:    Magistrate Judge Seltzer
         All Counsel of Record




                                                3
